Citation Nr: 0310426	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-04 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California.


THE ISSUES

1.	Entitlement to service connection for degenerative disc 
disease.

2.	Entitlement to an increased rating for lumbosacral strain, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from February 1982 to February 
1986 and from January 1988 to May 1990.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 1998, 
a statement of the case was issued in January 1999, and a 
substantive appeal was received in April 1999.

The Board initially notes that this case was before the Board 
and was sent for development in September 2002.  Development 
consisted of scheduling the veteran for a VA examination with 
etiology opinion in connection to his service connection 
claim for degenerative disc disease.  The examination was 
scheduled for January 2003, but the veteran failed to report.  
By way of correspondence dated May 2003, the Board notified 
the veteran and his representative that it would consider the 
veteran's failure to report to the examination as evidence in 
his case and gave the veteran and his representative sixty 
days to submit further evidence.  The veteran and his 
representative did not respond to this letter.  Moreover, in 
correspondence dated May 2003, the veteran's representative 
waived RO review of evidence obtained under the Board's 
development order.


FINDINGS OF FACT

1.	Degenerative disc disease was not manifested during the 
veteran's active duty service or for several years 
thereafter, nor is degenerative disc disease otherwise 
related to such service or to his service-connected 
lumbosacral strain.

2.	The veteran's service connected lumbosacral strain is 
manifested by pain resulting in additional functional loss 
so as to approximate moderate limitation of motion; there 
is no objective evidence of muscle spasm.


CONCLUSIONS OF LAW

1.	Degenerative disc disease was not incurred in or 
aggravated by the veteran's active duty service, nor is 
degenerative disc disease proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.	The criteria for entitlement to a 20 percent (but no 
higher) disability evaluation for the veteran's service 
connected lumbosacral strain have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A July 2002 RO letter informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining as well as 
his responsibilities in connection with identifying and 
obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records, 
including a May 1999 VA examination.  As noted in the 
introduction, the veteran failed to report for a VA 
examination scheduled in January 2003.  As VA has made 
another VA examination with etiology opinion available to the 
veteran, the Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

Service Connection Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet.App. 439 (1995).

As noted above, the veteran failed to report to his VA 
examination scheduled for January 2003.  VA regulations 
dictate that in cases involving an original service 
connection claim, failure to report for a VA examination 
shall result in the case being considered based on the 
evidence of record.  38 C.F.R. § 3.655.

The evidence of record shows that the veteran is currently 
service connected for lumbosacral strain.  The veteran has 
submitted medical evidence from April 1996 of degenerative 
changes in the L5-S1 disc with loss of signal and some 
narrowing of the disc.  The veteran's service medical records 
reflect that x-rays taken during a June 1988 medical board 
evaluation revealed no bony pathology.  He was re-evaluated 
by a medical board in January 1990 and x-rays taken of the 
lumbar spine at that time revealed no evidence of fracture, 
dislocation or subluxation.  It was noted that the results 
from an earlier myelogram were within normal limits.  Thus, 
the service medical records do not contain any evidence of 
degenerative disc disease while in service.

The medical evidence of the veteran's degenerative disc 
disease consists solely of a 1996 diagnosis, which is more 
than five years after his separation from service.  The 
diagnosis does not include an etiology opinion and there is 
no other competent medical evidence of a connection between 
the veteran's current degenerative disc disease and his 
active duty service.  The Board notes here that VA 
examination in May 1999 included x-rays which showed minimal 
narrowing at L4-% with no bony or disc space abnormality 
otherwise seen.  Significantly, degenerative disc disease was 
not diagnosed.  

In any event, assuming for the sake of argument that the 
veteran does in fact suffer from degenerative disc disease, 
there is no persuasive evidence that the disorder was 
manifested during his service or for several years 
thereafter.  Moreover, there is no competent evidence that 
any degenerative disc disease is due to or has been 
aggravated by his service-connected lumbosacral strain.  
While the veteran may believe that he suffers from disc 
disease related to his service-connected low back disability, 
matters of medical etiology must be addressed by medically 
trained individuals.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In the present case, an attempt was made to schedule 
another VA examination and obtain an etiology opinion, but 
the veteran did not report for the examination.  As noted 
earlier, the Board therefore must proceed with the available 
evidence of record. 

In sum, the evidence of record fails to demonstrate that the 
veteran had degenerative disc disease in service.  It also 
fails to otherwise suggest a relationship between the 
veteran's current degenerative disc disease and his active 
duty service, or to his service-connected lumbosacral strain.  
The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Increased Rating Claim

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under Diagnostic Code 5295, a 10 percent rating is warranted 
where there is characteristic pain on motion and a 20 percent 
rating is warranted where there is muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  See 38 C.F.R. § 4.71(a), Diagnostic Code 
5295.

The present appeal involves the veteran's claim that the 
severity of his service-connected lumbosacral strain warrants 
a higher disability rating than 10 percent.

The veteran underwent a VA examination in May 1999.  The 
veteran reported that he injured his back when he was hit 
with a 25 pound case in service.  The veteran reported that 
since that time, he has had daily back pain that is 
approximately 5/10 in intensity that increases to 10/10 in 
intensity about once a month.  He stated that he reduces his 
pain by not doing any lifting or standing for prolonged 
periods.  He reported being able to stretch and do lower back 
exercises, but being unable to run, bend or do any flexion 
exercises.  He reported that his back pain is central in 
nature, and radiates bilaterally to his posterior thighs.  

Upon observation, the physician reported the veteran's 
forward flexion was 60 degrees, extension was 10 degrees and 
lateral bend was 10 degrees with pain stated on extremes of 
motion.  There was no spasm of the paraspinal musculature.  
X-ray images of the spine reveal normal maintenance of the 
lumbar lordosis with mild decreased disc height at L5-S1.  
There was no instability noted, and no spondylolisthesis 
noted.  The diagnosis was mechanical low back pain and left 
thigh numbness.  The physician's impression was that the 
veteran had mild to moderate functional limitations resulting 
in a decreased ability to do manual labor, lift over 50 
pounds, and stand for prolonged periods.

In sum, the medical evidence of record shows pain on extreme 
ends of motion and mild to moderate functional limitation.  
Thus, a 10 percent rating is warranted under Diagnostic Code 
5295.  However, there is no objective evidence of muscle 
spasm on extreme bending forward.  Thus, a 20 percent rating 
is not warranted under Diagnostic Code 5295.

The Board has also considered the provisions of Diagnostic 
Code 5292 for limitation of motion.  It is clear from the 
evidence that the veteran does suffer some limitation of 
motion, including additional functional loss due to pain.  
The May 1999 VA examiner noted forward flexion to 60 degrees 
with pain on extremes of motion.  The examiner commented that 
his functional limitation were mild to moderate.  After 
giving consideration to the provisions of 38 C.F.R. §§ 4.40, 
4.45, the Board believes that the resulting disability 
picture more nearly approximates moderate limitation of 
motion so as to warrant a 20 percent rating under Code 5292.  
See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet.App. 202 (1995).  
However, the clear preponderance of the evidence is against a 
finding of more than moderate limitation of motion, even when 
additional functional loss due to pain, weakness, fatigue and 
incoordination.  There is therefore no basis for a rating in 
excess of 20 percent under Code 5292. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision than set forth herein.


ORDER

Entitlement to service connection for degenerative disc 
disease is not warranted.  To this extent, the appeal is 
denied. 

Entitlement to a 20 percent rating for service-connected 
lumbosacral strain is warranted.  To this extent, the appeal 
is granted, subject to controlling laws and regulations 
governing monetary awards of VA benefits. 


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

